            Case 3:18-cv-01930-SI        Document 219       Filed 01/02/20     Page 1 of 5




                         IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON

                                      PORTLAND DIVISION




William X Nietzche (solely as trustee for
KRME International Trust),
Et al.,
                                                                      3:18-CV-01930-SI

                 Plaintiff/Petitioner,                                        Case No.
                                                              PLAINTIFF'S MOTION TO RECUSE JUDGE
                                                              MJCHAEL SIMON




v.

FREEDOM MORTGAGE CORPORATION (FMC),

Et al.,

                 Defendant(s)/Respondent(s)


              PLAINTIFF'S MOTION TO RECUSE JUDGE MICHAEL SIMON

COMES NOW Counter-plaintiffs, one of the people of this American Republic, to move this
com1 of record to enter an order recusing purported Judge Michael Simon for a blatant conflict of
interest, stating in support:


          STANDARD
     l. 28 U.S. Code § 455. Disqualification of justice, judge, or magistrate judge

          "(a) Any justice,judge, or magistrate judge of the United States shall disqualify himself
          in any proceeding in which his impartiality might reasonably be questioned.

          (b) He shall also disqualify himself in the following circumstances: (1) Where he has a
          personal bias or prejudice concerning a party, or personal knowledge of disputed
          evidentiary facts concerning the proceeding;

                PLAINTIFF'S MOTION TO RECUSE JUDGE MICHAEL SIMON - Page 1 of 5
     Case 3:18-cv-01930-SI         Document 219        Filed 01/02/20      Page 2 of 5




   (2) Where in private practice he served as lawyer in the matter in controversy, or a lawyer
   with whom he previously practiced law served during such association as a lawyer
   concerning the matter, or the judge or such lawyer has been a material witness
   concerning it;

   (3) Where he has served in governmental employment and in such capacity participated
   as counsel, adviser or material witness concerning the proceeding or expressed an
   opinion concerning the merits of the particular case in controversy;

   (4) He knows that he, individually or as a fiduciary, or his spouse or minor child residing
   in his household, has a financial interest in the subject matter in controversy or in a party
   to the proceeding, or any other interest that could be substantially affected by the
   outcome of the proceeding;

2. V Amendment Constitutional Due Process. In limited circumstances the constitutional
   right to due process may require a judge to recuse. "It is axiomatic that '[a] fair trial in a
   fair tribunal is a basic requirement of due process." ' Caperton v. A.T. Massey Coal Co.,
   556 U.S. 868, 876 (2009) (quoting In re Murchison, 349 U.S. 133, 136 (1955)). It is an
   unusual case, however, when due process is implicated, and "only in the most extreme of
   cases would disqualification on this basis be constitutionally required ...." Aetna Life
   Ins. Co. v. Lavoie, 475 U.S. 813, 821 (1986).

3. Article VI, U.S. Constitution
   "This Constitution, and the laws of the United States which shall be made in pursuance
   thereof; and all treaties made, or which shall be made, under the authority of the United
   States, shall be the supreme law of the land; and the judges in every state shall be bound
   thereby, anything in the Constitution or laws of any State to the contrary
   notwithstanding."

4. From Law.Cornell.Edu:
   "This means that state governments and officials cannot take actions or pass laws that
   interfere with the Constitution, laws passed by Congress, or treaties. The Constitution
   was interpreted, in 1819, as giving the Supreme Court the power to invalidate any state
   actions that interfere with the Constitution and the laws and treaties passed pursuant to it.
   That power is not itself explicitly set out in the Constitution but was declared to exist by
   the Supreme Court in the decision of McCulloch v. Maryland."

5. PUBLIC LAW 96-303
   "CODE OF ETHICS FOR GOVERNMENT SERVICE (signed into law on July 3, 1980)
   ANY PERSON IN GOVERNMENT SERVICE SHOULD:
   I. Put loyalty to the highest moral principles and to country above loyalty to persons,
   party, or Government department.



          PLAINTIFF'S MOTION TO RECUSE JUDGE MICHAEL SIMON - Page 2 of 5
      Case 3:18-cv-01930-SI        Document 219        Filed 01/02/20     Page 3 of 5




   IL Uphold the Constitution, laws, and regulations of the United States and of all
   governments therein and never be a party to their evasion.
   III. Give a full day's labor for a full day's pay; giving earnest effort and best thought to
   the performance of duties.
   IV. Seek to find and employ more efficient and economical ways of getting tasks
   accomplished.
   V. Never discriminate unfairly by the dispensing of special favors or
   VI. Make no private promises of any kind binding upon the duties of office, since a
   Government employee has no private word which can be binding on public duty.
   VII. Engage in no business with the Government, either directly or indirectly, which is
   inconsistent with the conscientious performance of governmental duties.
   VIII. Never use any information gained confidentially in the performance of government
   duties as a means for making private profit.
   IX. Expose corruption wherever discovered.
   X. Uphold these principles, ever conscious that public office is a public trust.
   DECA Poster 80-3, Feb 94"

   MOTION
6. Plaintiffs bring this motion in good faith and not for purposes of delay pursuant to 28
   U.S. Code § 455, the V Amendment to the Constitution for the United States of America
   1791, the VI to the Constitution for the United States of America 1791, and Public Law
   96-303.

7. On all information and belief, Plaintiffs cannot have a fair and impartial trial or hearing
   before purported judge Michael Simon.

   ARGUMENT
                                                                             I
                                                                       I
   MICHAEL SIMON HAS SCIENTER OF DEFENDANT MERS' INVOLVEMENT IN
   RAMPANT RESIDENTIAL MORTGAGE BACKED SECURITIES (RMBS) FRAUD
8. Michael Simon has scienter of Defendant Mortgage electronic Registration Systems'
   involvement in rampant Residential Mortgage Backed Securities (RMBS) Fraud.

9. In December 2010, MERS executive R.K. Arnold came before the Oregon Senate Interim
   Committee on Consumer Protection and Public Affairs (link is external).

10. The company was involved in the buying and selling of about 50 percent of all mortgages
    in the country, he explained, facilitating buying and selling through million of "electronic
    handshakes."

11. The next year MERS tried, unsuccessfully, to insert language into a state affordable
    housing bill that would have changed recording requirements and created a new
    definition of beneficiary. The language would have retroactively protected MERS and
    saved the MERS business model in Oregon.


          PLAINTIFF'S MOTION TO RECUSE JUDGE MICHAEL SIMON -Page 3 of 5
     Case 3:18-cv-01930-SI          Document 219        Filed 01/02/20    Page 4 of 5




12. In the fall of2012 Multnomah County filed a lawsuit against MERS and 16 member
    banks alleging fraudulent misrepresentation, tampering with public records, making false
    written statements and ''undermining the accuracy and integrity of Multnomah County's
    document recording system." It sought damages, a correction of historic filings and
    accurate and transparency filings in the future.

13. In 2013, as the case worked its way to federal court, the Oregon Supreme Court took up
    the question in a separate case, affirming a lower court ruling that MERS cannot be a
    beneficiary on a deed of trust in Oregon.

14. In 2015, the county agreed to settle the case.

15. "We have set a national precedent," said Portland attorney Tom D' Amore. "We changed
    the business practice of these banks in Multnomah County. Recording will be corrected
    so we have a clear picture of who owns what."

16. The agreement stipulates that county employees cannot discuss the terms. But moving
    forward, MERS will no longer be listed as a beneficiary in county filings.

17. For said reasons, Michael Simon cannot be fair and/or impartial because Simon has
    actual scienter Defendant MERS' involvement in rampant RMBS fraud.

18. This presents a substantial conflict of interest before the court.

    MICHAEL SIMON AND/OR HIS SPOUSE SUZANNE BONAMICI HAS RECEIVED
    CAMPAIGN CONTRIBUTIONS FROM ONE OR MORE DEFENDANTS
19. On information and belief, Michael Simon, and/or his spouse Suzanne Bonamici, has
    received campaign contributions from one or more Defendants named in this matter.

20. Therefore, Plaintiffs cannot receive a fair or impartial hearing in this matter before
    Michael Simon.

21. This presents a substantial conflict of interest before the court.

    MICHAEL SIMON AND/OR HIS SPOUSE SUZANNE BONAMICI HAS RECEIVED
    GIFTS IN AN AMOUNT GREATER THAN $50 FROM ONE OR MORE
    DEFENDANTS NAMED IN THIS MATTER
22. On information and belief, Michael Simon, and/or his spouse Suzanne Bonamici, has
    received gifts in an amount greater than $50 from one or more Defendants named in this
    matter.




          PLAINTIFF' S MOTION TO RECUSE JUDGE MICHAEL SIMON - Page 4 of 5
           Case 3:18-cv-01930-SI                      Document 219             Filed 01/02/20   Page 5 of 5




   23. Therefore, Plaintiffs cannot receive a fair or impartial hearing in this matter before
       Michael Simon.

   24. This presents a substantial conflict of interest before the court.

       MICHAEL SIMON IS A NAMED A DEFENDANT IN THIS MATIER
   25. On October 8, 2019, Plaintiffs placed a lis pendens on purported judge Michael Simon.

   26. On October 14, 2019, Plaintiffs filed its supplemental action against purported judge
       Michael Simon.

   27. Therefore, Plaintiffs cannot receive a fair or impartial hearing in this matter before
       Michael Simon.

   28. This presents a substantial conflict of interest before the court.


WHEREFORE, Plaintiffs move this court of record to enter an order recusing purported judge
Michael Simon.

I affirm the abovesaid to be true and correct under penalties of perjury.

   RESPECTFULLY DATED this                             -~          day of   c..l~= '-!6"7       , 2020.


   By ~ -Uf....!.-1-..A.J~~~!___ __
   Julie       etc Kinney
   In So   Proprio, ln Proper Perso~        -



   :: w~~~
   William X Nietzche, as trustee for K.RME International T rust
   In Solo Proprio, In Proper Persona,
   Sui Heredes, Sui Juris [Prose]




                  PLAINTIFF'S MOTION TO RECUSE JUDGE MICHAEL SIMON - Page 5 of5
